 1   Nathan F. Smith, #264635
     Malcolm ♦ Cisneros, A Law Corporation
 2
     2112 Business Center Drive, 2nd Floor
 3   Irvine, California 92612
     (Telephone) (949)252-9400
 4   (Facsimile) (949)252-1032
     Email: nathan@mclaw.org
 5
 6
     Attorneys` for Movant
 7
 8                              UNITED STATES BANKRUPTCY COURT

 9                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
10   In re:                                                 Bankruptcy Case No. 19-50335
11   David R. Foley,                                        R.S. No. NFS-99
12                          Debtor.                         Chapter 11
13   U.S. Bank Trust, N.A., as Trustee for LSF9             DECLARATION IN SUPPORT OF U.S.
     Master Participation Trust, by Caliber Home            BANK TRUST, N.A., AS TRUSTEE FOR
14   Loans, Inc., as its attorney in fact,                  LSF9 MASTER PARTICIPATION TRUST,
                                                            BY CALIBER HOME LOANS, INC., AS
15                          Movant,                         ITS ATTORNEY IN FACT’S MOTION
     vs.                                                    FOR RELIEF FROM AUTOMATIC STAY
16
     David R. Foley, Debtor, and Julie Glosson
17   Ishii, Trustee,                                        HEARING DATE:
                                                            DATE: June 18, 2019
18                                                          TIME: 10:00 AM
                            Respondents.                    CTRM: 3099
19
20   I, Jessie Hanak-Renteria, declare:
21                  1.     I am over the age of eighteen and am authorized to make this declaration on
22   behalf of Caliber Home Loans, Inc. (“Caliber”), as attorney in fact and servicer for U.S. Bank Trust,
23   N.A., as Trustee for LSF9 Master Participation Trust (“U.S. Bank Trust”).
24                  2.     I am a Default Servicing Officer at Caliber as attorney in fact and servicer for
25   U.S. Bank Trust. In the foregoing capacity I have knowledge of the status and history of the David
26   R. Foley (“Debtor”) loan account, and if called upon to testify thereto I could and would do so
27   competently and truthfully.
28   ///

     DECLARATION IN SUPPORT OF MOTION                   1
     AS/B58914

 Case: 19-50335        Doc# 32-3      Filed: 05/24/19       Entered: 05/24/19 13:34:12     Page 1 of
                                                   4
 1                  3.      In my capacity as a Default Servicing Officer, I have access to the business
 2   records of Caliber as attorney in fact and servicer for U.S. Bank Trust as they relate to the Debtor.
 3   The records of Caliber as attorney in fact and servicer for U.S. Bank Trust are made and kept in the
 4   ordinary course of business by persons who have a business duty to make such records on behalf of
 5   Caliber as attorney in fact and servicer for U.S. Bank Trust. The records are made at or near the

 6   time of the occurrence of the event or events of which they are recorded. I have personally reviewed

 7   the records of Caliber as attorney in fact and servicer for U.S. Bank Trust as they relate to the Debtor

 8   herein. The records reflect the payments made, the payments missed, and all charges accruing under

 9   the loan. Therefore, I am familiar with the status of the Debtor's loan.

10                  4.      The Secured Debt. On or about October 3, 2006, David R. Foley, Lisa L.

11   Foley made and delivered a Promissory Note in the original principal amount of $2,624,475.00,

12   secured by a First Priority Deed of Trust on the Property commonly known as 311 Santa Rosa Drive,

13   Los Gatos, CA 95032 (“Property”). True and correct copies of the Note and Deed of Trust are

14   attached as Exhibits “1” and “2,” respectively.

15                  An Assignment of Deed of Trust recorded February 27, 2015 from Mortgage

16   Electronic Registration Systems, Inc. as designated nominee for Countrywide Bank, N.A. to Ocwen

17   Loan Servicing LLC is attached as Exhibit “4.”

18                  An Assignment of Deed of Trust recorded February 27, 2015 from Ocwen Loan

19   Servicing, LLC to Christina Trust, a division of Wilmington Savings Fund Society, FSB not in its

20   individual capacity but as Trustee of ARLP Trust 4 is attached as Exhibit “4.”

21                  An Assignment of Deed of Trust recorded June 29, 2015 from Christina Trust, a

22   division of Wilmington Savings Fund Society, FSB not in its individual capacity but as Trustee of

23   ARLP Trust 4 to Wilmington Trust, National Association, not in its individual capacity but as

24   Trustee of ARLP Securitization Trust, Series 2014-2 is attached as Exhibit “4.”
25                  An Assignment of Deed of Trust recorded September 21, 2016 from Wilmington

26   Trust, National Association, not in its individual capacity but as Trustee of ARLP Securitization

27   Trust, Series 2014-2 to U.S. Bank Trust, N.A. as Trustee for LSF9 Master Participation Trust is

28   attached as Exhibit “4.”

     DECLARATION IN SUPPORT OF MOTION                  2
     AS/B58914

 Case: 19-50335       Doc# 32-3     Filed: 05/24/19        Entered: 05/24/19 13:34:12     Page 2 of
                                                 4
 1                  5.      The Default Under The Note. The Note and Deed of Trust are contractually
 2   due for the September 1, 2017 payment. The last payment received was on January 5, 2018. As a
 3   result of the default, U.S. Bank Trust desires to record a Notice of Default and Election To Sell

 4   against the Property. As of April 17, 2019, the total indebtedness under the Note, exclusive of

 5   attorney’s fees, is $4,225,975.67. The total indebtedness due is set forth below:

 6                          Principal Balance                            $2,740,794.60

 7                          Interest Accrued to 04/17/2019               $193,385.56

 8                          Escrow Advance                               $96,697.40

 9                          Late Charges                                 $2,922.05

10                          Deferred Amounts                             $1,182,171.47

11                          Fees Currently Assessed                      $10,004.59

12                          Grand Total                                  $4,225,975.67

13                  6.      The Delinquency.      As of April 17, 2019, the Debtor has failed to make

14   payments that have come due. The total payment delinquency is set forth below:

15
16   10    (09/01/2017 – 06/01/2018)       Payments due at          $15,897.33           $158,973.30

17   3     (07/01/2018 – 09/01/2018)       Payments due at          $16,242.77            $48,728.31

18   2     (10/01/2018 – 11/01/2018)       Payments due at          $15,933.52            $31,867.04

19   3     (12/01/2018 – 02/01/2019)       Payments due at          $16,377.61            $49,132.83

20   2     (03/01/2019 – 04/01/2019)       Payments due at          $15,898.40            $31,796.80

21                                         Grand Total                                   $320,498.28

22
23                  7.      The Debtor’s Interest In The Property. The Debtor is the owner of record
24   of the Property.
25   ///
26   ///
27   ///
28   ///

     DECLARATION IN SUPPORT OF MOTION                 3
     AS/B58914

 Case: 19-50335         Doc# 32-3   Filed: 05/24/19       Entered: 05/24/19 13:34:12     Page 3 of
                                                 4
 1                  8.     The Filing Of The Instant Petition. On or about February 19, 2019, David
 2   R. Foley filed the instant Chapter 11 Petition as Case No. 19-50335.
 3                  I declare under penalty of perjury according to the laws of the United States of
 4   America that the foregoing is true and correct and that this Declaration is executed on
 5   May 22, 2019 in San Diego, CA.

 6
 7      /s/Jessie Hanak-Renteria                            Default Servicing Officer
 8      Signature of Declarant                              Title

 9      Movant: U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust, by Caliber
        Home Loans, Inc., as its attorney in fact
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DECLARATION IN SUPPORT OF MOTION                 4
     AS/B58914

 Case: 19-50335      Doc# 32-3      Filed: 05/24/19       Entered: 05/24/19 13:34:12     Page 4 of
                                                 4
